DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaekel (DE 19801893 as provided by Applicant).
Regarding claims 1 and 11, Jaekel discloses a seat assembly comprising: a frame (1); a seating base layer (including 7 and/or 41 for instance) arranged on the frame; a compression limiter layer (including for instance 33, 34, 35, 38, etc.) arranged on the seating base layer comprising a coil portion (38) comprising a plurality of coil springs (springs are provided on both sides); and a wave portion (including 34 and/or 35) having a curved profile, the wave portion comprising a plurality of wave elements and one or more ribs connected between the wave elements (elements 34 and/or portions of 
Regarding claims 2-4 and 12-14, Jaekel further discloses the plurality of wave elements includes a plurality of first wave elements and a plurality of second wave elements, wherein first wave elements of the plurality of first wave elements are alternately positioned with second wave elements of the plurality of second wave elements (the elements could be labeled as such), wherein the first wave elements and the second wave elements are movable relative to one another, and wherein the first wave elements and the second wave elements are radially offset relative to one another (at least in part; i.e. 34 versus 35 or portions of either).  
Regarding claims 5 and 6, Jaekel further discloses a retainer layer (of 32 for instance), wherein the compression limiter layer is disposed between the retainer layer and the load distribution layer, wherein the first wave elements are connected to the load distribution layer and the second wave elements are connected to the retainer layer (at least indirectly).
  Regarding claims 7, 8, and 15, Jaekel further discloses the adjustment module comprises an actuator (29, 30 for instance) and a body (at least a portion of 32) and the actuator is configured to move the body to move the adjustment module between the rear position and the forward position, wherein the wave portion is configured to slide relative to the body to move between the retracted position and the extended position (this is the general manner of operation).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaekel. 
Regarding claims 9 and 10, Jaekel discloses an assembly as explained above including wave elements that could broadly be viewed as wave springs, but may not clearly disclose “linear wave springs” or specific materials.  However, as changes in shape and material are routine design choices requiring only routine skill in the art, it would have been obvious to one of ordinary skill to provide the arrangements as claimed based on normal variation to improve function, comfort, and safety for various users.
Regarding claims 16 and 17, Jaekel discloses an assembly as explained above, but may not clearly disclose undulations as claimed.  However, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill to provide the shapes as claimed based on normal variation to improve function, comfort, and safety for various users.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Jaekel does not disclose a plurality of wave elements connected by one or more ribs, and that the elements are not radially offset.  Regarding the wave elements and ribs, such are disclosed as set forth above.  An annotated figure is included below showing the wave elements of member 34 and connecting ribs, as well as the wave elements of member 35 and .

    PNG
    media_image1.png
    609
    935
    media_image1.png
    Greyscale












Figure 1.  Annotated Figure 4 of Jaekel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636